   Case 3:13-cr-00008-DHB-BKE Document 60 Filed 04/20/20 Page 1 of 3
                                                                                                  F \ LF D
                                                                                            U.S. DISTRICT COURT
                                                                                               AUGUSTA 0!V.
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                           20 APR 20 PH 2:55
                                        DUBLIN DIVISION


                                                                                         CLERK
                                                     'k
UNITED STATES OF AMERICA
                                                     ■k


                                                     k
       V.                                                          OR     313-008
                                                     k

                                                     k
MATTHEW      J. TAYLOR




                                              ORDER




       On July 1,           2014,     this Court          sentenced Defendant Matthew J.

Taylor to serve 156 months imprisonment upon his plea of guilty to

a charge of possession with intent to distribute methamphetamine,

a violation of 21 U.S.C.                § 841(a) (1) .          The Court ordered that this

term of imprisonment shall run consecutive to "the state terms of

imprisonment          the     defendant       is    currently           serving     [in]    Wilkinson

County,       Georgia,             Superior    Court         Docket       Numbers        2010CR0052,

2010CR0155,          and 2013CR0050."              (See Judgment and Commitment Order,

Doc.   No.    32 ,   at    2 . )

       At    present.          Defendant      has         filed    a    motion      to     modify    his

sentence.       In particular.           Defendant asks this Court to convert his

consecutive sentence into a concurrent one.                                This Court,        however.



  In reply. Defendant protests to the use of the word "modify,"
stating that he is "not attempting to change his federal sentence."
(Doc. No.      59. )        However,     if the Court were to change the federal
sentence      to     run     concurrent       with        the     state    sentences,        it   would
necessarily change the duration of                          his     total    sentence        and thus
"modify" his term of imprisonment.
      Case 3:13-cr-00008-DHB-BKE Document 60 Filed 04/20/20 Page 2 of 3



does not have the authority to modify a sentence once it has been

imposed with three exceptions, none of which apply here.                        See 18

U.S.C. § 3582(c)(2).       The relief requested by Defendant - that is,

the conversion of a consecutive sentence to a concurrent one - is

a modification to his sentence.         Accordingly, the Court is without

authority to even consider Defendant's motion; the motion (doc.

no. 57) must be DENIED.

       Moreover and importantly, matters of credit for time served

and other length of sentence determinations are better directed to

the federal Bureau of Prisons ("BOP") and not this Court.                    Indeed,

the BOP has the power to designate the housing state facility nunc

pro tune as the place of federal confinement so that a defendant

may gain credit against a federal sentence for the time served in

the    state   facility.     However,       this   is   a    decision     within   the

discretion     of   the   BOP.   Any    judicial        challenge    to   the    BOP's

decision must be brought under 28 U.S.C. § 2241 and is subject to

administrative      exhaustion   requirements.              See   Santiago-Lugo     v.

Warden, 785 F.3d 457, 475 (11^^ cir. 2015) ("The [administrative]

exhaustion requirement is still a requirement, it's just not a

jurisdictional one."); Davis v. Warden, FCC Coleman-USP I, 651 F.

App'x 551, 562 (ll^h Cir. 2015) (noting that to properly exhaust

administrative remedies, a § 2241 petitioner must comply with the

BOP's deadlines and procedural rules).                  Further, a petition for

relief under § 2241 must be brought in the district of confinement.


                                        2
   Case 3:13-cr-00008-DHB-BKE Document 60 Filed 04/20/20 Page 3 of 3



Fernandez v. United States, 941 F.2d 1488, 1495 (11^^ Cir. 1991).

Accordingly, once Defendant exhausts his administrative remedies

with the BOP, he must bring his § 2241 challenge in the Middle

District of Alabama, which has territorial jurisdiction over the

facility in which he is presently incarcerated

       ORDER ENTERED at Augusta, Georgia, this                  of April,

2020




                                       UNITED STAFFS DISTRICT JUDGE
